In the

        United States Court of Appeals
                                               For the Seventh Circuit
                                                           ____________________  

No.  12-­‐‑1980  
MURRAY  HOOPER,  
                                                                                                        Petitioner-­‐‑Appellant,  
                                                                                                v.  

CHARLES   L.   RYAN,   Director   of   the   Arizona   Department   of  
Corrections,  and  LISA  MADIGAN,  Attorney  General  of  Illinois,  
                                               Respondents-­‐‑Appellees.  
                                                           ____________________  

                       Appeal  from  the  United  States  District  Court  for  the  
                         Northern  District  of  Illinois,  Eastern  Division.  
                          No.  10  C  1809  —  Joan  B.  Gottschall,  Judge.  
                                                           ____________________  

   ARGUED  JANUARY  14,  2013  —  DECIDED  SEPTEMBER  9,  2013  
                 ____________________  

   Before   EASTERBROOK,   Chief   Judge,   HAMILTON,   Circuit  
Judge,  and  MILLER,  District  Judge.†  
   EASTERBROOK,   Chief   Judge.   After   a   trial   in   1981,   Murray  
Hooper   was   convicted   of   three   murders   and   sentenced   to  
death.  The  Supreme  Court  of  Illinois  affirmed  the  conviction  

                                                                                                     
    †  Of  the  Northern  District  of  Indiana,  sitting  by  designation.  
No.  12-­‐‑1980                                                                    2  

but   ordered   a   new   penalty   trial.   People   v.   Hooper,   133   Ill.   2d  
469   (1989).   It   ended   in   another   capital   sentence,   which   was  
affirmed.  People  v.  Hooper,  172  Ill.  2d  64  (1996).  Collateral  re-­‐‑
view  in  state  court  left  the  convictions  in  place,  but  the  Gov-­‐‑
ernor   of   Illinois   commuted   the   sentence   to   life   imprison-­‐‑
ment.   Federal   collateral   review   began   in   2010.   The   district  
court’s   order,   854   F.   Supp.   2d   546   (N.D.   Ill.   2012),   denying  
Hooper’s  petition  under  28  U.S.C.  §2254,  rejected  all  three  of  
his  contentions.  The  unusual  caption  of  these  proceedings—
in  which  the  lead  respondent  is  the  Director  of  the  Arizona  
Department  of  Corrections—stems  from  the  fact  that  Hooper  
is  on  death  row  in  that  state,  following  his  convictions  there  
for   multiple   murders.   See   State   v.   Hooper,   145   Ariz.   548  
(1985);  Hooper  v.  Schriro,  2008  U.S.  Dist.  LEXIS  84760  (D.  Ariz.  
Oct.   10,   2008)   (denying   Hooper’s   petition   for   relief   under  
§2254).   Because   relief   remains   possible   on   the   Arizona   con-­‐‑
victions   and   sentence,   however,   Hooper’s   challenge   to   his  
Illinois  convictions  is  justiciable.  
     Details  about  Hooper’s  crimes  do  not  matter  to  the  feder-­‐‑
al   proceedings.   Procedural   details   do   matter.   Hooper   was  
indicted   with   William   Bracy   and   Roger   Collins.   Bracy   and  
Collins  were  tried  and  convicted  together;  Hooper  was  tried  
separately.  The  convictions  of  Bracy  and  Collins  reached  the  
Supreme  Court  of  the  United  States  because  Judge  Thomas  J.  
Maloney   of   the   Circuit   Court   of   Cook   County   presided.  
Maloney  was  convicted  of  taking  bribes,  see  United  States  v.  
Maloney,  71  F.3d  645  (7th  Cir.  1990),  and  one  of  the  prosecu-­‐‑
tions  on  which  the  bribery  conviction  rests  came  between  the  
Bracy–Collins   trial   and   Hooper’s   trial.   Bracy   and   Collins  
contended   that   Judge   Maloney   engaged   in   “compensatory  
bias”—that  he  ensured  the  conviction  of  defendants  who  did  
not  pay  bribes,  both  to  make  people  more  willing  to  pay  his  
3                                                                  No.  12-­‐‑1980  

price   and   to   make   his   record   look   acceptable   to   the   voters  
when   up   for   retention.   The   Supreme   Court   held   that   com-­‐‑
pensatory   bias   is   a   valid   legal   theory   and   remanded   for   ex-­‐‑
ploration   of   that   subject.   Bracy   v.   Gramley,   520   U.S.   899  
(1997).   Five   years   later,   this   circuit   held   that   compensatory  
bias   had   not   been   established   with   respect   to   Bracy’s   and  
Collins’s  convictions.  Bracy  v.  Schomig,  286  F.3d  406  (7th  Cir.  
2002)  (en  banc).  
    Hooper   argues   that   he   has   shown   compensatory   bias  
even  though  Bracy  and  Collins  failed  to  do  so.  A  state  judge  
rejected   that   argument   in   2007.   The   state’s   intermediate   ap-­‐‑
pellate  court  affirmed,  and  the  Supreme  Court  of  Illinois  de-­‐‑
nied   a   petition   for   review.   The   federal   district   judge   held  
that   the   state   decision   on   the   compensatory-­‐‑bias   subject   is  
not  marred  by  a  legal  error  or  any  clearly  erroneous  factual  
finding.   854   F.   Supp.   2d   at   563–67.   Given   our   holding   en  
banc  in  Bracy,  we  too  conclude  that  the  state  judiciary’s  deci-­‐‑
sion  on  this  subject  cannot  be  upset  on  collateral  review.  We  
also   agree   with   the   district   court’s   conclusion,   id.   at   574–76,  
that   Hooper   has   not   provided   an   adequate   reason   to   reject  
the   state   courts’   denial   of   his   contention   that   his   confession  
should   have   been   excluded   from   evidence.   Hooper’s   third  
argument,  however,  is  substantially  stronger.  
     Five  years  after  Hooper’s  trial,  the  Supreme  Court  held  in  
Batson  v.  Kentucky,  476  U.S.  79  (1986),  that  racial  discrimina-­‐‑
tion   in   jury   selection   could   be   shown   not   just   by   statistical  
data  revealing  a  systemic  problem,  see  Swain  v.  Alabama,  380  
U.S.  202  (1965),  but  by  the  misuse  of  peremptory  challenges  
in   a   single   case.   Batson   applies   to   cases   that   were   on   direct  
appeal  when  it  was  released.  Griffith  v.  Kentucky,  479  U.S.  314  
(1987).   Because   Hooper’s   appeal   was   pending   when   Batson  
No.  12-­‐‑1980                                                                       4  

came   down,   the   Supreme   Court   of   Illinois   ordered   Judge  
Maloney  to  hold  a  hearing  to  determine  whether  the  prose-­‐‑
cutor   had   exercised   peremptory   challenges   on   racial  
grounds.   In   1987   Judge   Maloney   found   not;   the   Supreme  
Court  of  Illinois  concluded  in  1989  that  his  findings  did  not  
constitute  clear  error,  133  Ill.  2d  at  502–15;  and  23  years  later  
the  federal  district  court  concluded  (854  F.  Supp.  2d  at  567–
74)  that  the  state’s  decision  is  not  “contrary  to,  or  …  an  un-­‐‑
reasonable  application  of,  clearly  established  Federal  law,  as  
determined  by  the  Supreme  Court  of  the  United  States”  (28  
U.S.C.  §2254(d)(1))—a  standard  established  by  legislation  in  
1996  and  applicable  here  because  the  federal  collateral  attack  
began  in  2010.  See  Lindh  v.  Murphy,  521  U.S.  320  (1997).  
   A  few  numbers  show  why  there  is  a  Batson  problem.  The  
venire   drawn   for   Hooper’s   trial   had   63   members.   Of   these,  
seven  were  black.  Two  of  the  seven  were  removed  on  chal-­‐‑
lenges  for  cause.  The  prosecutor  exercised  peremptory  chal-­‐‑
lenges   against   the   remaining   five.   The   prosecutor   used   11  
peremptory   challenges,   removing   100%   of   the   black   mem-­‐‑
bers   of   the   venire   who   had   not   already   been   removed   for  
cause  and  11%  of  the  white  or  Asian  members.  Surprisingly,  
however,  Judge  Maloney  concluded  that  the  defense  lacked  
even   a   prima   facie   demonstration   of   racial   discrimination.  
Here  is  his  analysis  of  the  Batson  issue:  
    From  the  Court’s  examination  of  all  the  available  facts  and  
    circumstances   relevant   to   the   selection   of   the   jury   in   this  
    case,  the  Court  does  not  detect  or  find  evidence  of  a  mind  
    to   discriminate   in   the   actions   or   statements   of   the   State.  
    Nor   does   the   Court   find   a   pattern   of   strikes   that   would  
    give  rise  to  an  inference  of  discriminatory  intent.  
    The   Court   does   find   that   the   reasons   articulated   by   the  
    State   during   jury   selection,   for   having   exercised   its   chal-­‐‑
5                                                                        No.  12-­‐‑1980  

      lenges   refute   any   inferences   of   a   discriminatory   intent.  
      Neutral,  valid  and  logical  reasons  were  stated  as  the  predi-­‐‑
      cates  upon  which  the  challenges  were  based.  Those  expla-­‐‑
      nations  were  not  required  to  rise  to  the  level  of  a  challenge  
      for  cause.  
      The   Court   rules   that   the   totality   of   the   evidence   does   not  
      raise   an   inference   that   the   State   used   its   peremptory   chal-­‐‑
      lenges  to  exclude  blacks  from  the  jury  on  the  basis  of  race  
      and   a   prima   facie   case   of   purposeful   discrimination   is   not  
      established.  

See  133  Ill.  2d  at  504.  There  are  the  findings  that  the  Supreme  
Court  of  Illinois  held  neither  legally  mistaken  nor  clearly  er-­‐‑
roneous.   We   think   that,   in   reaching   this   conclusion,   the   Su-­‐‑
preme   Court   of   Illinois   made   at   least   four   errors   that   were  
unreasonable  applications  of  the  Supreme  Court’s  decisions,  
if  not  outright  contradictions  of  them.  
      Hooper’s   principal   argument   to   the   state   judiciary,   and  
his   principal   argument   now,   is   that   the   numbers   speak   for  
themselves.  The  prosecutor  removed  every  black  member  of  
the  venire,  producing  an  all-­‐‑white  jury.  The  Supreme  Court  
of   Illinois   held,   however,   that   a   judge   is   forbidden   to   infer   a  
prima  facie  case  of  discrimination  from  a  racially  dispropor-­‐‑
tionate  use  of  challenges.  “Allowing  the  trial  court  to  find  a  
prima   facie   case   based   solely   on   the   fact   that   the   State   has  
used   its   peremptory   challenges   to   exclude   all   the   black   ju-­‐‑
rors  from  the  venire  would  negate  consideration  of  all  other  
relevant   circumstances   …   and   would   be   inconsistent   with  
Batson’s   mandate   that   all   relevant   circumstances   be   consid-­‐‑
ered.”  133  Ill.  2d  at  506.  This  conflicts  with  Batson,  where  the  
Court  remarked  that  “total  or  seriously  disproportionate  ex-­‐‑
clusion  of  Negroes  from  jury  venires  …  is  itself  such  an    ‘un-­‐‑
equal   application   of   the   law   …   as   to   show   intentional   dis-­‐‑
No.  12-­‐‑1980                                                                      6  

crimination’”  (476  U.S.  at  93,  quoting  from  Washington  v.  Da-­‐‑
vis,  426  U.S.  229,  241  (1976),  and  Akins  v.  Texas,  325  U.S.  398,  
404  (1945)).  
    Under   Batson’s   predecessor,   Swain   v.   Alabama,   statistics  
were  the  only  way  to  show  race  discrimination  in  jury  selec-­‐‑
tion;  nothing  in  the  Court’s  opinion  suggests  that  it  swung  to  
the  other  extreme  by  holding  that  statistics  could  not  suffice  
even   for   a   prima   facie   demonstration.   By   relying   on   em-­‐‑
ployment-­‐‑discrimination   cases   such   as   Washington   v.   Davis,  
the  Court  established  in  Batson  that  the  usual  means  to  show  
discrimination,  including  statistical  analysis,  are  available.  
       Later   decisions,   such   as   Miller-­‐‑El   v.   Dretke,   545   U.S.   231  
(2005),   show   that   Batson   was   serious   in   its   endorsement   of  
statistical  methods.  Miller-­‐‑El  holds  that  striking  91%  of  eligi-­‐‑
ble   black   members   of   the   venire   established   a   prima   facie  
case   of   discrimination.   The   parties   have   debated   whether,  
under   §2254(d)(1)   and   Teague   v.   Lane,   489   U.S.   288   (1989),  
procedural   elaborations   on   the   Batson   framework,   such   as  
those   in   Miller-­‐‑El   and   Hernandez   v.   New   York,   500   U.S.   352  
(1991),  that  were  announced  after  the  conclusion  of  Hooper’s  
direct  appeal,  govern  his  situation.  We  need  not  resolve  that  
question  as  a  general  matter,  because  to  the  extent  that  Mil-­‐‑
ler-­‐‑El  and  other  decisions  elucidate  Batson  they  are  not  “new  
rules”  for  the  purpose  of  Teague.  
   Some   elaborations   on   the   Batson   framework   do   create  
new   rules.   For   example,   the   parties   agree   that   J.E.B.   v.   Ala-­‐‑
bama,   511   U.S.   127   (1994),   which   extends   Batson   from   race  
discrimination  to  sex  discrimination,  created  a  new  rule  that  
does  not  aid  Hooper,  even  though  the  prosecutor  struck  one  
person   for   the   stated   reason   of   altering   the   jury’s   male-­‐‑to-­‐‑
female  ratio.  Miller-­‐‑El,  by  contrast,  does  not  change  anything  
7                                                                  No.  12-­‐‑1980  

substantive  about  Batson.  Instead  it  illustrates  the  proper  ap-­‐‑
plication  of  Batson’s  approach.  Miller-­‐‑El  was  itself  decided  on  
collateral  review;  the  Justices  did  not  see  any  problem  in  ap-­‐‑
plying   its   understanding   to   a   case   in   which   direct   review  
had  ended  years  earlier.  
     The  Supreme  Court  of  Illinois  made  a  second  legal  error  
when   analyzing   the   data   and   concluding   that   they   did   not  
offer  any  support  for  a  prima  facie  case.  The  state  court  ob-­‐‑
served   that   the   prosecutor   struck   six   white   or   Asian   mem-­‐‑
bers  of  the  venire  while  using  peremptory  challenges  against  
five   blacks.   Because   most   of   those   struck   with   peremptory  
challenges  were  not  black,  the  state  court  concluded,  it  is  un-­‐‑
likely  that  race  played  a  role.  133  Ill.  2d  at  510.  This  reflects  
confusion   about   how   to   use   numbers.   The   right   question   is  
whether  it  is  possible  to  understand  the  pattern  of  strikes  on  
the  hypothesis  that  race  did  not  play  a  role.  The  denomina-­‐‑
tor  in  such  an  analysis  is  the  number  of  black  and  white  per-­‐‑
sons  in  the  venire,  not  the  number  of  peremptory  challenges  
exercised.  We  asked  at  oral  argument  whether  anyone  in  ei-­‐‑
ther  the  state  or  federal  litigation  had  performed  a  statistical  
analysis   to   determine   whether,   if   11   peremptory   challenges  
had   been   exercised   without   regard   to   race,   all   five   eligible  
black   members   of   a   63-­‐‑person   venire   would   have   been   ex-­‐‑
cused.   No   one   hired   a   statistician   to   do   the   analysis.   Our  
back-­‐‑of-­‐‑the-­‐‑envelope   calculation   suggests   that   the   probabil-­‐‑
ity  is  vanishingly  small.  
      A   third   legal   error   comes   on   the   same   page   of   the   state  
court’s  opinion.  The  court  said  that  an  inference  of  discrimi-­‐‑
nation  is  undermined  because  Hooper,  all  three  victims,  and  
all   of   the   principal   witnesses   are   black.   As   it   happens,   the  
court  was  wrong  on  the  facts;  three  of  the  principal  witness-­‐‑
No.  12-­‐‑1980                                                                     8  

es   are   white   (as   the   state   concedes).   See   854   F.   Supp.   2d   at  
571–72.   But   the   main   problem   is   legal   rather   than   factual.  
Batson   and   its   successors   say   that   the   rule   against   race   dis-­‐‑
crimination  in  jury  selection  is  designed  to  protect  the  inter-­‐‑
ests  of  potential  jurors  and  of  the  public  at  large,  not  just  of  
the   litigants.   The   Supreme   Court   of   Illinois   seems   to   have  
thought  that  using  race  in  jury  selection  is  tolerable  as  long  
as  the  defendant,  victims,  and  witnesses  all  are  of  the  same  
race.  That’s  a  serious  legal  blunder.  
     Finally,   the   state   court   erred   in   concluding,   as   Judge  
Maloney   also   had   done,   that   a   prima   facie   case   can   be   de-­‐‑
feated   by   a   prosecutor’s   seemingly   race-­‐‑neutral   explanation  
for  the  strikes.  As  Hernandez  and  other  decisions  show,  and  
Batson   itself   said   (476   U.S.   at   97–98),   it   is   important   to   keep  
the  sequence  of  proof  straight.  Evidence  that  raises  an  infer-­‐‑
ence  of  discrimination  creates  a  prima  facie  case;  this  in  turn  
requires  an  explanation  by  the  prosecutor  and  an  evaluation  
by  the  judge  whether  the  prosecutor  is  honest  in  articulating  
a  non-­‐‑racial  reason  for  each  challenge.  To  say  “the  prosecu-­‐‑
tor  gave  a  reason,  therefore  there  is  no  prima  facie  case”  is  to  
scramble  the  analysis  in  a  way  that  potentially  eliminates  the  
need   to   evaluate   the   prosecutor’s   honesty.   See   Franklin   v.  
Sims,  538  F.3d  661,  666  (7th  Cir.  2008).  No  harm  is  done  if  on  
the  way  to  saying  “no  prima  facie  case”  the  judge  concludes  
that   the   prosecutor   honestly   had   a   race-­‐‑neutral   reason   for  
each  challenge,  see  United  States  v.  Stephens,  421  F.3d  503,  516  
(7th  Cir.  2005)—once  a  hearing  has  been  held  and  a  decision  
made  on  the  ultimate  issue,  the  whole  structure  of  prima  fa-­‐‑
cie   case   and   response   can   be   discarded,   see   Postal   Service   v.  
Aikens,   460   U.S.   711,   714–15   (1983)—but   that   did   not   occur  
here.  The  prosecutor  did  not  articulate  any  reason  for  one  of  
9                                                                  No.  12-­‐‑1980  

the  strikes,  and  Judge  Maloney  did  not  evaluate  the  honesty  
of  the  reasons  stated  for  the  other  four.  
     We   conclude   that   the   Supreme   Court   of   Illinois   applied  
Batson  unreasonably  to  Hooper’s  situation  in  concluding  that  
the  evidence  did  not  make  out  a  prima  facie  case  of  race  dis-­‐‑
crimination   in   jury   selection.   And   because   the   prosecutor  
has  not  to  this  day  articulated  any  reason  for  one  of  the  five  
challenges  to  black  members  of  the  venire,  it  is  impossible  to  
sustain   the   state   court’s   decision   on   alternative   grounds.   A  
single   discriminatory   peremptory   challenge   vitiates   the  
judgment.  See  Snyder  v.  Louisiana,  552  U.S.  472,  478  (2008).  At  
least  one  additional  challenge  is  suspect.  The  prosecutor  jus-­‐‑
tified   this   challenge   by   saying   that   the   jury   had   too   many  
women.  We  have  explained  why  that  confessed  sex  discrim-­‐‑
ination   does   not   justify   collateral   relief,   but   the   reference   to  
the   venire   member’s   sex   led   the   state   judiciary   not   to   ask  
why,  of  the  many  women  still  eligible  to  serve,  the  prosecu-­‐‑
tor  challenged  the  one  who  was  by  that  point  the  only  black  
member   of   the   venire.   The   prosecutor   has   never   attempted  
to  justify  striking  this  particular  woman,  and  if  the  prosecu-­‐‑
tor  had  chosen  a  woman  at  random  the  challenge  most  likely  
would  have  fallen  on  a  white  member  of  the  venire.  
     Our   analysis   does   not   establish   that   the   prosecutor   en-­‐‑
gaged   in   racial   discrimination.   But   it   does   remove   the   state  
court’s  ground  of  decision  and  entitle  Hooper  to  an  eviden-­‐‑
tiary  hearing  in  federal  court.  See  Cullen  v.  Pinholster,  131  S.  
Ct.   1388   (2011).   If   the   state   articulates   a   non-­‐‑discriminatory  
reason   for   all   of   the   five   contested   peremptory   challenges,  
the  district  judge  must  decide  whether  each  reason  is  honest.  
The   judge   will   not   owe   any   deference   to   Judge   Maloney’s  
No.  12-­‐‑1980                                                                    10  

views;  a  federal  evidentiary  hearing  leads  to  an  independent  
decision.  
     It  seems  unlikely  that  this  can  be  done  32  years  after  the  
trial.   We   do   not   know   whether   the   prosecutors   who   exer-­‐‑
cised   these   challenges   are   living   or   whether   their   memories  
(or   notes)   will   enable   a   reliable   resolution.   The   State   of   Illi-­‐‑
nois   may   think   it   prudent   to   forego   the   exercise   and   offer  
Hooper   another   trial—though   that,   too,   would   be   hard   to  
hold  33  years  after  the  murders  (which  occurred  on  Novem-­‐‑
ber  13,  1980)  with  much  prospect  of  an  accurate  decision.  But  
the   state   can   have   a   Batson   hearing,   if   it   thinks   that   one  
would  be  fruitful.  
       The   judgment   of   the   district   court   is   vacated,   and   the  
case  is  remanded  for  further  proceedings  consistent  with  this  
opinion.